Citation Nr: 0735093	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He received the Combat Infantryman Badge, among other 
awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the RO that, in 
pertinent part, denied service connection for hearing loss 
and tinnitus.

In September 2006, the veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
the present appeal.  See 38 C.F.R. § 20.702(b).  Later that 
same month, he wrote to the Board, stating, "I do not want 
to have a regular hearing.  I want it done through the 
traditional process."  Thereafter, he did not report for the 
hearing as scheduled.  Nor did he request that it be 
postponed.  Accordingly, the request for hearing is 
considered as withdrawn.  38 C.F.R. § 20.702(d), (e).


FINDINGS OF FACT

1.  The veteran currently suffers from a bilateral hearing 
disability and tinnitus; however, neither condition can be 
medically attributed to any injury, disease, or event during 
active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing disability is not the result of 
disease or injury incurred in or aggravated by active 
military service; a sensorineural hearing disability may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss and tinnitus.  He says that he was exposed to long hours 
of excessive noise during service, to include from a wide 
variety of machinery (e.g., tanks), weapons (e.g., cannons, 
machine guns, personal weapons) and explosives (e.g., 
grenades, mines, C4).  He says that he did not have any 
hearing protection in service.  He believes that his hearing 
loss and tinnitus can be attributed to in-service exposure to 
noise.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in February 2005, the RO informed the veteran of 
the information and evidence required to substantiate his 
claim for service connection for hearing loss.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to send any 
evidence in his possession that pertained to the claim.

The Board acknowledges that the aforementioned letter did not 
contain reference to the veteran's tinnitus claim.  Nor did 
it contain notice with respect to how a rating and/or 
effective date would be assigned if a claim for service 
connection was granted.  Although notice of those matters was 
later provided to the veteran in December 2005, March 2006, 
and April 2006, those notices were untimely, inasmuch as they 
were sent to the veteran after the initial adjudication of 
his claims, without subsequent readjudication.  See, e.g., 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes, however, that in April 2006, after having 
received all of the aforementioned notices-including two 
that contained the required notice as to tinnitus-the 
veteran specifically indicated that he had no other 
information or evidence to submit.  Further, no questions 
with respect to rating and/or effective date are presented by 
the claims that are currently being adjudicated.  Indeed, as 
set forth below, the Board has determined that the veteran's 
claims must be denied.  Consequently, no rating or effective 
date will be assigned for these disabilities as a matter of 
law.  Under the circumstances, the Board finds that the 
purpose of the notice requirement has been satisfied as it 
pertains to the issues currently in question.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service VA 
medical treatment and audiometric reports from the veteran's 
former employer.  He has been examined, and he has not 
identified and/or provided complete releases for any 
additional evidence that exists and can be procured.  No 
further development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In the present case, there is no dispute that the veteran 
currently has the disabilities for which service connection 
is claimed.  The report of a March 2005 VA examination 
clearly indicates that he has tinnitus.  The report also 
demonstrates that he has a bilateral hearing disability 
inasmuch it shows, among other things, that his speech 
recognition scores are less than 94 percent, bilaterally.  
See 38 C.F.R. § 3.385 (2007) (indicating that, for VA 
purposes, impaired hearing is considered to be a disability 
if the auditory threshold at 500, 1000, 2000, 3000, and/or 
4000 Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent)

Nor is there any dispute that the veteran was exposed to 
excessive noise in service.  The veteran's service records 
clearly show that he worked in and around armor (i.e., tanks) 
in Vietnam, and his statements relative to acoustic trauma 
are entirely consistent with the circumstances, conditions, 
and hardships of his combat service.  38 U.S.C.A. § 1154(b) 
West 2002); 38 C.F.R. § 3.304(d) (2007).

The real question here is whether there is a nexus, or link, 
between the claimed disabilities and the veteran's in-service 
exposure to noise.  The record contains only one medical 
opinion that addresses that question.  In June 2005, a VA 
examiner (who had previously examined the veteran in March 
2005) reviewed the veteran's claims file and took note of the 
audiometric tests that had been conducted since the time of 
the veteran's induction into service in March 1969.  Those 
tests included a test conducted at the time of the veteran's 
service separation examination in February 1971 that revealed 
the presence of a primarily low-frequency hearing loss, 
bilaterally, together with cerumen-filled canals.  They also 
included subsequent post-service tests in August 1998 and 
October 2001.  Following his examination, and a review of the 
evidence, the examiner stated:

The veteran's service medical records showed that 
he entered military service with normal, 
bilateral, hearing sensitivity according to his 
pure tone, air conduction thresholds.  He exited 
military service with normal bilateral hearing 
sensitivity with the exception of a conductive, 
primarily, low frequency hearing loss, 
[bilateral], due to excessive bilateral cerumen, 
as indicated on his exit exam.  This audiogram 
also showed normal hearing sensitivity for his 
left ear from 1000-4000 Hz.  His 08/25/98 
baseline audiogram from [his employer] showed 
essentially, normal hearing from 500-6000 Hz for 
his right ear and a moderate-to-severe, hearing 
loss from 3000-6000 Hz for his left ear.  An OSHA 
standard threshold shift in his right ear was 
seen on his 10/25/01 hearing test.  Based on 
these audiometric results, it was clear that any 
hearing loss seen on his separation audiogram was 
entirely due to his bilateral impacted cerumen 
and that any hearing disturbances the veteran 
experienced during military service were entirely 
temporary in nature.  Therefore, it was this 
Clinician's opinion, this veteran's bilateral 
hearing loss and tinnitus were not due to or 
aggravated by his military service.

Based on a review of the evidence, and the applicable laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus.  As noted above, 
the Board does not question that the veteran was exposed to 
noise during service, or that he suffers from hearing loss 
and tinnitus currently.  Nor does the Board question the 
veteran's belief that his hearing loss and tinnitus can be 
attributed to that exposure.  However, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  As a result, his assertions in that 
regard cannot be accorded any probative weight.  Under the 
circumstances-given the June 2005 VA opinion, uncontradicted 
by other medical evidence-the Board must conclude that the 
hearing loss demonstrated in February 1971 was not 
sensorineural in nature, and that the greater weight of the 
evidence demonstrates that there is no relationship between 
the veteran's current difficulties and those experienced in 
service.  The appeal is denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


